DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, Urano et al. (US Patent 9,748,677 B2) teaches: “an electrical connector assembly 1, comprising: a receptacle connector 3 and a plug connector 2 adapted to be mated with each other (seen in figure 1), the receptacle connector 3 including: an insulative receptacle housing 8 having a rear wall (along 16) extending along a lengthwise direction (along wire direction), and a pair of side walls 17 extending from two opposite ends of the rear wall (along 16) along a front-to-back direction (along wire direction in both directions) perpendicular to the lengthwise direction (along wire direction), all the rear wall (along 16) and the pair of side walls 17 commonly forming a receiving space (along 15) thereamong; a plurality of contacts 7 retained to the rear wall (along 16) with corresponding contacting sections (along 7) extending into the receiving space (along 15); a pair of retaining spaces (along 9) formed in the corresponding side walls 17, respectively; and a pair of metallic deflectable latches 9 retained in the corresponding retaining spaces (along 9), respectively, the plug connector 2 including: 
However, Urano fails to provide, teach or suggest: each of said metallic latches forming a locking part extending into the receiving space in the lengthwise direction; wherein the plug housing is adapted to be inserted into the receiving space either in the front-to-back direction, or in a vertical direction perpendicular to both the front-to- back direction and the lengthwise direction via a rotational manner; wherein the locking part is equipped with guiding surfaces in both the horizontal direction and the vertical direction so as to allow the plug housing to be inserted into the receiving space either along the front-to-back direction or the vertical direction.
Claims 2-10 are dependent on claim 1 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574.  The examiner can normally be reached on 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831